Exhibit 10.34

AMENDMENT 5
Dated November 21, 2013
to
EQUIPMENT FINANCING AGREEMENT NO. 13379 (the “Agreement”)
dated December 12, 2011 between Buffalo Shredding and Recovery, LLC
(as “Borrower”) and First Niagara Leasing, Inc. (as “Lender”)

Effective this 18th day of November 2013, the parties hereto agree that Section
30 Financial Covenants of the above referenced Agreement is hereby amended and
restated in its entirety as follows:

30. FINANCIAL COVENANTS: (a) Maximum Capital Expenditures. Neither Borrower nor
Borrower’s parent company, Metalico, Inc. (“Metalico”), shall incur or make ,
make or incur Capital Expenditures, in any fiscal quarter indicated below, in an
aggregate amount for Metalico and its subsidiaries in excess of the
corresponding amount set forth below opposite such fiscal quarter:

          Fiscal Quarter   Capital Expenditures
December 31, 2013
  $ 2,500,000  
March 31, 2014
  $ 2,500,000  
June 30, 2014
  $ 3,500,000  
September 30, 2014
  $ 3,000,000  
December 31, 2014
  $ 2,500,000  
March 31, 2015
  $ 2,500,000  
June 30, 2015
  $ 3,500,000  
September 30, 2015
  $ 3,000,000  
December 31, 2015
  $ 2,500,000  
March 31, 2016
  $ 2,500,000  
June 30, 2016
  $ 3,500,000  
September 30, 2016
  $ 3,000,000  
December 31, 2016
  $ 2,500,000  
March 31, 2017
  $ 2,500,000  
June 30, 2017
  $ 3,500,000  
September 30, 2017
  $ 3,000,000  
December 31, 2017
  $ 2,500,000  
March 31, 2018
  $ 2,500,000  
June 30, 2018
  $ 3,500,000  
September 30, 2018
  $ 3,000,000  
December 31, 2018
  $ 2,500,000  
March 31, 2019
  $ 2,500,000  
June 30, 2019
  $ 3,500,000  
September 30, 2019
  $ 3,000,000  

Notwithstanding the foregoing, to the extent that the maximum Capital
Expenditure covenant contained herein is inconsistent with the maximum Capital
Expenditure covenant contained in any senior financing agreement or other senior
financing document (as amended, the “Senior Financing Documents”) to which
Borrower or Metalico, Inc. is subject, then the maximum Capital Expenditure
covenant contained herein shall be amended to the extent necessary to “mirror”
the Capital Expenditure covenant set forth in such Senior Financing Documents.

(b) Leverage Ratio. Metalico and Borrower shall not permit the Leverage Ratio as
of the last day of any fiscal quarter, beginning with the fiscal quarter ending
December 31, 2013, to exceed the correlative ratio indicated:

      Fiscal Quarter   Leverage Ratio
December 31, 2013
  7.75:1.00
March 31, 2014
  6.00:1.00
June 30, 2014
  5.50:1.00
September 30, 2014
  5.25:1.00
December 31, 2014
  5.00:1.00
March 31, 2015
  4.75:1.00
June 30, 2015
  4.50:1.00
September 30, 2015
  4.25:1.00
December 31, 2015
  4.25:1.00
March 31, 2016
  4.25:1.00
June 30, 2016
  4.25:1.00
September 30, 2016 and each Fiscal Quarter ending thereafter
  4.00:1.00

(c) Minimum Availability. Metalico and Borrower shall not permit “Borrowing Base
Availability” under, and as that term is defined in, the Senior Financing
Documents to be less than $19,500,000 at any time; provided, that, if the
Leverage Ratio as of the last day of the Fiscal Quarter ending December 31, 2014
is less than 5.00 to 1.00, then such amount shall be reduced to $17,500,000 at
all times thereafter.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
of Metalico and its subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment or which should otherwise be capitalized” or similar
items reflected in the consolidated statement of cash flows of Metalico and its
subsidiaries.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

“Consolidated EBITDA” means, for any period, an amount determined for Metalico
and its subsidiaries on a consolidated basis equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for taxes based on
income, plus (iv) total depreciation expense, plus (v) total amortization
expense, plus (vi) to the extent listed in the sources and uses attached to the
Flow of Funds Agreement entered into pursuant to the Senior Financing Documents
and paid on or before the date that is 45 days following the “Closing Date”
under and as that term is defined in the Senior Financing Documents, the costs,
fees and expenses paid by Metalico and its subsidiaries in connection with the
closing of the transactions contemplated by the Senior Financing Documents, plus
(vii) non-cash stock-based compensation expenses, plus (viii) non-cash
fair-value adjustments, plus (ix) other non-cash items reducing Consolidated Net
Income (excluding any such non-cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), minus (b) the sum,
without duplication of the amounts for such period of (i) other non-cash items
increasing Consolidated Net Income for such period (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period), plus (ii) interest income, plus
(iii) other income.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Metalico and its subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under interest rate hedging agreements, but excluding,
however, any amounts excluded pursuant to the Senior Financing Documents.

“Consolidated Net Income” means, for any period, (a) the net income (or loss) of
Metalico and its subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) the sum
of (i) the income (or loss) of any person (other than a subsidiary of Metalico)
in which any other person (other than Metalico or any of its subsidiaries) has a
joint interest, plus (ii) the income (or loss) of any person accrued prior to
the date it becomes a subsidiary of Metalico or is merged into or consolidated
with Metalico or any of its subsidiaries or that person’s assets are acquired by
Metalico or any of its subsidiaries, plus (iii) the income of any subsidiary of
Metalico to the extent that the declaration or payment of dividends or similar
distributions by that subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
subsidiary, plus (iv) any gains or losses attributable to asset sales or
returned surplus assets of any pension plan, plus (v) (to the extent not
included in clauses (b)(i) through (iv) above) any net extraordinary gains or
net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Metalico and its subsidiaries
determined on a consolidated basis in accordance with GAAP.

“Indebtedness” means, as applied to any person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-outs or other
deferred payment obligations in connection with an acquisition to the extent
such earn-outs and deferred payment obligations are fixed and non-contingent
(excluding any such obligations incurred under ERISA and excluding trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade terms); (e) all obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such person; (f) all indebtedness secured by any lien on any
property or asset owned or held by that person regardless of whether the
indebtedness secured thereby shall have been assumed by that person or is
non-recourse to the credit of that person; (g) the face amount of any letter of
credit or letter of guaranty issued, bankers’ acceptances facilities, surety
bonds and similar credit transactions issued for the account of that person or
as to which that person is otherwise liable for reimbursement of drawings;
(h) the direct or indirect guaranty, endorsement (otherwise than for collection
or deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such person of the obligation of another;
(i) any obligation of such person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (j) any liability of such person for an obligation of another
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (ii) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(i) or (ii) of this clause (j), the primary purpose or intent thereof is as
described in clause (i) above; and (k) all obligations of such person in respect
of any exchange traded or over the counter derivative transaction, including,
without limitation, any interest rate hedging agreement, whether entered into
for hedging or speculative purposes. The Indebtedness of any person shall
include the Indebtedness of any partnership or joint venture in which such
person is a general partner or joint venturer, unless such Indebtedness is
expressly non-recourse to such person.

“Leverage Ratio” means the ratio as of the last day of any fiscal quarter of
(a) Consolidated Total Debt as of such day, to (b) Consolidated EBITDA for the
four fiscal quarter period ending on such date.

Borrower will cause Metalico to adhere to the financial covenants as herein
above stated and shall notify Lender if changed in the Senior Financing
Documents.

Borrower agrees to pay to Lender an amendment fee in the amount of $10,000.00.

All other terms and conditions of the Agreement shall remain unaltered. The
parties have caused this Amendment 5 to be executed by their duly authorized
representatives as of the date first set forth above.

              Lender: First Niagara Leasing, Inc.       Borrower: Buffalo
Shredding and Recovery, LLC         By: Metalico New York, Inc., its sole Member
By:   /s/ Edward Perkowski   By:  
/s/ Eric W. Finlayson
           
 
Name:   Edward Perkowski   Name:  
Eric W. Finlayson
Title:   President   Title:  
Vice President and Treasurer

